Exhibit 10.17 CREDIT AGREEMENT DATED AS OF NOVEMBER3, 2008 AMONG RC2 Corporation, Learning Curve Brands, Inc., Learning Curve Canada Limited, RC2 (Asia) Limited RC2 (Australia) Pty., Ltd., RC2 Deutschland GmbH, Racing Champions International Limited, Racing Champions Worldwide Limited the Guarantors from time to time parties hereto, the Lenders from time to time parties hereto, and Bank of Montreal, as Administrative Agent BMO Capital Markets, as Sole Lead Arranger and Sole Book Runner National City Bank, as Syndication Agent TABLE OF CONTENTS Section Heading Page Section1. The Credit Facilities 1 Section1.1. Term Loan Commitments 1 Section1.2. Revolving Credit Commitments 1 Section1.3. Letters of Credit 2 Section1.4. Applicable Interest Rates 6 Section1.5. Minimum Borrowing Amounts; Maximum Eurocurrency Loans 6 Section1.6. Manner of Borrowing Loans and Designating Applicable Interest Rates 6 Section1.7. Interest Periods 8 Section1.8. Maturity of Loans 10 Section1.9. Prepayments 10 Section1.10. Default Rate 12 Section1.11. Evidence of Indebtedness 13 Section1.12. Funding Indemnity 13 Section1.13. Commitment Terminations 14 Section1.14. Substitution of Lenders 15 Section1.15. Appointment of the Company as Agent for Borrowers 15 Section1.16. Swing Loans 15 Section1.17. Increase in Revolving Credit Commitments, Additional Term Loans 17 Section1.18. Defaulting Lenders 18 Section2. Fees 18 Section2.1. Fees 18 Section3. Place and Application of Payments 19 Section3.1. Place and Application of Payments 19 Section3.2. Account Debit 21 Section4. The Collateral andGuaranties 21 Section4.1. Collateral 21 Section4.2. Guaranties 22 Section4.3. Joint and Several Obligors 22 Section4.4. Further Assurances 22 Section5. Definitions; Interpretation 23 Section5.1. Definitions 23 Section5.2. Interpretation 40 Section5.3. Change in Accounting Principles 40 i Section6. Representations and Warranties 40 Section6.1. Organization and Qualification 40 Section6.2. Subsidiaries 40 Section6.3. Authority and Validity of Obligations 41 Section6.4. Use of Proceeds; Margin Stock 42 Section6.5. Financial Reports 42 Section6.6. No Material Adverse Change 42 Section6.7. Full Disclosure 42 Section6.8. Trademarks, Franchises, and Licenses 43 Section6.9. Governmental Authority and Licensing 43 Section6.10. Good Title 43 Section6.11. Litigation and Other Controversies 43 Section6.12. Taxes 43 Section6.13. Approvals 43 Section6.14. Affiliate Transactions 44 Section6.15. Investment Company 44 Section6.16. ERISA 44 Section6.17. Compliance with Laws 44 Section6.18. Other Agreements 44 Section 6.19. Solvency 44 Section6.20. No Default 44 Section6.21. No Broker Fees 44 Section7. Conditions Precedent 45 Section7.1. All Credit Events 45 Section 7.2. Initial Credit Event 45 Section8. Covenants 48 Section8.1. Maintenance of Business 48 Section8.2. Maintenance of Properties 48 Section8.3. Taxes and Assessments 48 Section8.4. Insurance 48 Section8.5. Financial Reports 49 Section8.6. Inspection 51 Section8.7. Borrowings and Guaranties 51 Section8.8. Liens 52 Section8.9. Investments, Acquisitions, Loans and Advances 53 Section8.10. Mergers, Consolidations and Sales 54 Section8.11. Maintenance of Subsidiaries 55 Section8.12. Dividends and Certain Other Restricted Payments 55 Section8.13. ERISA 56 Section8.14. Compliance with Laws 56 Section8.15. Burdensome Contracts With Affiliates 56 Section8.16. No Changes in Fiscal Year 56 Section8.17. Formation of Subsidiaries 57 Section8.18. Change in the Nature of Business 57 Section8.19. Use of Loan Proceeds 57 Section8.20. No Restrictions 57 Section8.21. Financial Covenants 57 ii Section9. Events of Default and Remedies 58 Section9.1. Events of Default 58 Section9.2. Non-Bankruptcy Defaults 60 Section9.3. Bankruptcy Defaults 60 Section9.4. Collateral for Undrawn Letters of Credit 61 Section9.5. Notice of Default 61 Section9.6. Expenses 61 Section10. Change in Circumstances 62 Section10.1. Change of Law 62 Section10.2. Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR 62 Section10.3. Increased Cost and Reduced Return 62 Section10.4. Lending Offices 64 Section10.5. Discretion of Lender as to Manner of Funding 64 Section11. The Administrative Agent 64 Section11.1. Appointment and Authorization of Administrative Agent 64 Section11.2. Administrative Agent and its Affiliates 65 Section11.3. Action by Administrative Agent 65 Section11.4. Consultation with Experts 65 Section11.5. Liability of Administrative Agent; Credit Decision 65 Section11.6. Indemnity 66 Section11.7. Resignation of Administrative Agent and Successor Administrative Agent 67 Section11.8. L/C Issuer and Swing Line Lender 67 Section11.9. Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements 68 Section11.10. Designation of Additional Agents 68 Section11.11. Authorization to Release or Subordinate or Limit Liens 68 Section11.12. Authorization to Enter into, and Enforcement of, the Collateral Documents 68 Section12. The Guarantees; Joint and Several Obligations 69 Section12.1. The Guarantees 69 Section12.2. Guarantee Unconditional 69 Section12.3. Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances 70 Section12.4. Subrogation 71 Section12.5. Waivers 71 Section12.6. Limit on Recovery 71 Section12.7. Stay of Acceleration 71 Section12.8. Benefit to Guarantors 71 Section 12.9. Guarantor Covenants 72 Section12.10. Joint and Several Obligors 72 iii Section13. Miscellaneous 73 Section13.1. Withholding Taxes 73 Section13.2. No Waiver, Cumulative Remedies 74 Section13.3. Non-Business Days 74 Section13.4. Documentary Taxes 74 Section13.5. Survival of Representations 74 Section13.6. Survival of Indemnities 75 Section13.7. Sharing of Set-Off 75 Section13.8. Notices 75 Section13.9. Counterparts 76 Section13.10. Successors and Assigns 76 Section13.11. Participants 76 Section13.12. Assignments 77 Section13.13. Amendments 79 Section13.14. Headings 80 Section13.15. Costs and Expenses; Indemnification 80 Section13.16. Set-off 81 Section13.17. Entire Agreement 82 Section13.18. Governing Law 82 Section13.19. Severability of Provisions 82 Section13.20. Excess Interest 82 Section13.21. Construction 83 Section13.22. Lender’s and L/C Issuer’s Obligations Several; Lenders and their Affiliates 83 Section13.23. Intentionally Omitted 83 Section13.24. Submission to Jurisdiction; Waiver of Jury Trial 83 Section13.25. USA Patriot Act 83 Section13.26. Confidentiality 84 Signature Page ExhibitA - Notice of Payment Request ExhibitB - Notice of Borrowing ExhibitC - Notice of Continuation/Conversion ExhibitD-1 - TermNote ExhibitD-2 - Revolving Note ExhibitD-3 - Swing Note ExhibitE - Compliance Certificate ExhibitF - Additional Guarantor Supplement ExhibitG - Assignment and Acceptance Exhibit H - Commitment Amount Increase Request Schedule 1 - Commitments Schedule6.2 - Subsidiaries iv CREDIT AGREEMENT This Credit Agreement is entered into as of November3, 2008 by and among RC2 Corporation, a Delaware corporation (the “Company”), Learning Curve Brands, Inc., a Delaware corporation (“LCBI”), Learning Curve Canada Limited, a corporation incorporated under the laws of Ontario, Canada (“LCCL”), RC2 (Asia) Limited, a company incorporated in Hong Kong (“RC2 Asia”), RC2 (Australia) Pty., Ltd., a proprietary company duly incorporated in Victoria, Australia (“RC2 Australia”), RC2 Deutschland GmbH, a private company duly incorporated and registered under the laws of Germany (“RC2 Germany”), Racing Champions International Limited, a corporation organized under the laws of England and Wales(“RC2 UK”), Racing Champions Worldwide Limited, a corporation organized under the laws of England and Wales (“Racing Champions”; and together with the Company, LCBI, LCCL, RC2 Asia, RC2 Australia, RC2 Germany, RC2 UK, and Racing Champions collectively, the “Borrowers” and individually, a “Borrower”), the Subsidiaries of the Company from time to time party to this Agreement, as Guarantors, the several financial institutions from time to time party to this Agreement, as Lenders, and Bank of Montreal, as Administrative Agent as provided herein.All capitalized terms used herein without definition shall have the same meanings herein as such terms are defined in Section5.1 hereof. PRELIMINARY STATEMENT The Borrowers have requested, and the Lenders have agreed to extend, certain credit facilities on the terms and conditions of this Agreement. Now, Therefore, in consideration of the mutual agreements contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section1.The Credit Facilities. Section1.1.Term Loan Commitments.Subject to the terms and conditions hereof, each Lender, by its acceptance hereof, severally agrees to make a loan (individually a “Term Loan” and collectively for all the Lenders the “Term Loans”) in U.S.Dollars to the Borrowers in the amount of such Lender’s Term Loan Commitment.The Term Loans shall be advanced in a single Borrowing on the Closing Date and shall be made ratably by the Lenders in proportion to their respective Term Loan Percentages, at which time the Term Loan Commitments shall expire.As provided in Section1.6(a) hereof, the Company, on behalf of the Borrowers, may elect that the Term Loans be outstanding as Base Rate Loans or Eurocurrency Loans.No amount repaid or prepaid on any Term Loan may be borrowed again. Section1.2.Revolving Credit Commitments.Subject to the terms and conditions hereof, each Lender, by its acceptance hereof, severally agrees to make a loan or loans (individually a “Revolving Loan” and collectively the “Revolving Loans”) in U.S.
